SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

173
KA 09-02483
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ELHAJJI ELSHABAZZ, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (J. MICHAEL MARION OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered August 27, 2009. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of marihuana in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Elshabazz ([appeal No. 1] ___ AD3d
___ [Feb. 18, 2011]).




Entered:    February 18, 2011                      Patricia L. Morgan
                                                   Clerk of the Court